DETAILED ACTION

Response to Amendment
The amendment filed on 12/27/2021 has been entered.  Total claims 1-15 remain pending in the application.  The Applicant amended claims 1, 6-8, 10 and 13 and canceled claims 5 and 9.

Allowable Subject Matter
Claims 1-4, 6-8, and 10-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed, because the prior art does not disclose or suggest:  A press section in a machine for producing a fibrous web, comprising: a pair of press nips comprising a first press nip and a second press nip, the variable guide roller being between the first press nip and the second press nip in the direction of web travel, the vacuum assisted guide roller being located after the first press nip in the direction of web travel, the variable guide roller having a pivot arm; at least one separate continuously revolving press belt being routed around each press element over the plurality of guide rollers, the at least one separate continuously revolving press belt comprising a first upper press belt, a second upper press belt, a first lower press belt, and a second lower press belt; and a steam blow box located between the first press nip and the variable guide roller, the steam blow box being below the fibrous web, the steam blow box being mounted to the pivot arm of the variable guide roller, wherein the first upper press belt is led away from the fibrous web after the first press nip.  
Claims 2-4, 6-8, and 10-15 are dependent directly/indirectly on claim 1 and therefore, they are allowed as well.   



Response to Arguments
Applicant's arguments filed on December 27, 2021 have been considered.
In view of the arguments and amendment to the claims, the rejections under 35 U.S.C. 112, second paragraph, set forth previously have been withdrawn.  Objection to the drawings is addressed.  All remaining claimed features have been clearly defined and have support in the specification. Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. § 103 as being unpatentable over Kivimaa et al., USP 5,762,761 A in view of Kierelid et al. US 20080156450 A1.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748     

/Eric Hug/Primary Examiner, Art Unit 1748